Citation Nr: 1214315	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  03-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for foraminal stenosis of the cervical spine.  

3.  Entitlement to service connection for deviated septum, claimed as broken nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a March 2007 decision, the Board denied the claims for service connection for foraminal stenosis of the cervical spine and for a deviated septum.  It also remanded a claim for service connection for hypertension to the RO for further development.  

The Veteran appealed the cervical spine and deviated septum claims to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 order, the Court granted a Joint Motion for Remand (JMR) by the Veteran's then-representative and the VA General Counsel.  Subsequently, in an August 2009 decision, the Board then remanded those two issues, and the Veteran's then pending claim for service connection for hypertension, to the Agency of Original Jurisdiction (AOJ) for further development.  

Upon return of the case from the AOJ to the Board after undertaking the remand development, the Board determined that additional development, in the form of medical expert opinions, was necessary.  Such opinions were obtained from the Veterans Health Administration (VHA), in separate requests dated in September 2011 and December 2011, respectively.  Multiple VHA opinions are of record. 

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence shows that his foraminal stenosis of the cervical spine is most likely related to his period of active service.  

2.  Resolving all doubt in the Veteran's favor, the evidence shows that his deviated septum, claimed as a broken nose, is most likely related to his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for foraminal stenosis of the cervical spine have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for entitlement to service connection for a deviated septum, claimed as a broken nose, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of these service connection claims for cervical spine and deviated septum disabilities at present without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Cervical Spine

The Veteran contends that he suffers from foraminal stenosis of the cervical spine as a result of a motor vehicle accident during service.  

The Veteran's service treatment records contain a June 1970 sick call treatment record indicating that he was in an auto accident and suffered lacerations, contusions, and a split web space on the foot.  An accident report from the Wellsville Police Department, records from Jones Memorial Hospital, and lay statements from P. W. and D. B. and the Veteran's former wife, corroborate that the accident occurred.  A June 22, 1970 discharge summary from Jones Memorial Hospital contains a diagnosis of laceration of forehead and multiple abrasions and contusions.  There is no indication from these records that the Veteran specifically injured his neck.  At the time of his December 1971 discharge examination, a clinical evaluation of his spine was normal.  

Post-service, the Veteran underwent a CT scan of the cervical spine in January 2001.  The Scout-O-Gram showed no fracture or spondylolisthesis and the seventh cervical vertebrae was obscured by the Veteran's shoulders.  In pertinent part, axial images demonstrated mild posterior disc bulge eccentric towards the left minimally flattening the ventral surface of the thecal sac, and mild narrowing of the neural foramina secondary to uncovertebral and facet hypertrophy at C3-C4; mild broad posterior disc bulge flattening the ventral surface of the thecal sac at C4-C5; a posterior central spur, as well as superimposed disc herniation effacing the ventral subarachnoid space at C5-C6; and mild posterior osteophytic ridging, as well as superimposed disc spur flattening the ventral surface of the thecal sac at C6-C7.  An impression of mild extradural defects impressing upon the thecal sac, as well as mild foraminal stenosis as described level-by-level in detail above, was made.  

A private magnetic resonance imaging (MRI) scan of the cervical spine was conducted in December 2002.  It contained an impression of diffuse disc desiccation; C2/3 posterior disc herniation with central canal stenosis and left C2/3 foraminal narrowing; C3/4 posterior disc bulge with narrowing of the right C3/4 foramen; and C4/5 and C5/6 posterior disc bulges with ventral CSF impression.  

An August 2003 letter from Dr. N.K. reported that the Veteran related suffering a contusion of his cervical spine following an accident in 1970 and that since that time he had pain in the cervical spine.  Dr. N.K. opined that the cervical spine condition related back to the car accident because the Veteran was asymptomatic prior to that event.  

The Veteran underwent a VA spine examination in December 2004.  There is no indication that the claims folder was reviewed.  The Veteran reported a mild degree of neck pain since the inservice automobile accident, which became more severe in the year 2000, and that pain radiated to both arms.  Physical examination revealed painful range of motion, but no reflex or motor deficits.  There was decreased sensation in all areas of both hands except the pinky and the examiner noted that the Veteran was a diabetic.  The Veteran was diagnosed with degenerative disc disease of the cervical spine with radiculitis and peripheral neuropathy of the hands and feet.  The VA examiner opined that the Veteran's cervical condition was secondary to the auto accident he sustained in service.  

The Veteran underwent a second VA spine examination in May 2006, which was conducted by the same examiner who performed the December 2004 examination.  The examination was requested so that the examiner could review the medical records.  The examiner reported that the Veteran's medical records did not relate any neck injury at the time of the inservice June 1970 motor vehicle accident.  The examiner further reported that the Veteran denied suffering from problems with his neck immediately after the accident and indicated that his problems did not develop until approximately four or five years ago.  When questioned about this, the Veteran indicated that his symptoms when he had the accident included mild cervical pain which went away and that he never complained to medical personnel about it.  

An examination of the Veteran's neck was essentially the same as during the 2004 examination.  X-ray studies of the cervical spine dated May 2006 showed that the vertebral body alignment was normal with no signs of acute fracture or dislocation.  There was congenital fusion of C2/C3 and deformity of the foramina at the C3-C4 level, as well as minimal hypertrophic change.  The examiner opined that the symptomatology the Veteran was experiencing was less likely than not caused by the automobile accident in June 1970.  

In a September 2006 signed typewritten statement, the Veteran claimed that he has never had any type of head injury before or after his inservice June 1970 motor vehicle accident.  He stated that it was not until approximately 2000 that his neck became painful all the time.  

In another September 2006 signed typewritten document, the Veteran claimed that a VA doctor had told him C-2 and C-3 were grown together and a birth defect, but that the remainder of the degenerative changes in his cervical spine are arthritic indicating an old injury.  


A May 2008 MRI scan done at VA showed overall mild multilevel multifactorial spondylosis and a straightening of the normal lordotic curvature of the cervical spine which may be seen with muscular strain.  At the time of the MRI scan the Veteran was complaining about pain in his neck.  In a May 2008 VA medical record, a VA neurologist noted findings of degenerative joint disease in the cervical spine with central canal stenosis and mild anterior cord compression.  

The Veteran underwent a VA examination in October 2009.  He complained of a history of chronic neck pain since an inservice motor vehicle accident in 1971.  After a physical examination, the VA examiner diagnosed cervical spondylosis/stenosis.  The VA examiner opined that the Veteran's cervical spondylosis was less likely as not caused by or a result of service, including the 1970 motor vehicle accident.  She said this opinion was based on the fact that there had been no diagnosis of cervical spondylosis while the Veteran was in service.  

In October 2011, a VHA medical opinion was provided at the Board's request by Dr. O.A., the chief of neurosurgery at a VA facility in Tennessee.  After reviewing the claims file, Dr. O.A. opined that it is at least likely as not that the Veteran's currently diagnosed foraminal stenosis of the cervical spine is etiologically related to service, to include the June 1970 motor vehicle accident.  Dr. O.A. stated that he based his opinion on a review of the claims file, especially the June 1970 inservice accident records and imaging studies of the Veteran's cervical spine.  

Another VHA medical opinion was provided at the Board's request by in December 2011 by Dr. I.U.H., a VA staff physician in Missouri, at the Board's request.  After reviewing the claims file, Dr. I.U.H. opined that it was not as likely as not that the Veteran's currently diagnosed foraminal stenosis of the cervical spine is etiologically related to service, to include the June 1970 motor vehicle accident.  Dr. I.U.H. noted that the cervical spine disorder was not due to the June 1970 accident because the Veteran would have had a progressive neck disease within the next few months or, at the most, within two years of the accident.  He stated that body physiology and pathology follow some scientific rules.  Severe injury to the neck would show up within a few months and the Veteran would have required surgical treatment immediately or within months or two to three years.  Dr. I.U.H. also noted that a MRI scan revealed a congenital deformity at both the C2-3 and C3-4 levels.  

Based upon a review of all the evidence of record, the Board finds that service connection for foraminal stenosis of the cervical spine is warranted in this case.  As noted above, the Veteran currently is diagnosed with cervical spondylosis/stenosis as demonstrated in the VA examination dated in October 2009 and was diagnosed with deformity of the foramina at C3-C4 in the May 2006 VA examination.  Accordingly, the first requirement for service connection is met as the Veteran has been diagnosed with a current disability.  

While the Veteran's service treatment records are not clear on whether he suffered a cervical spine injury while he was on active duty, the Board observes that there is sufficient evidence in the claims file to show that during service he was involved in a serious motor vehicle accident in June 1970.  The Veteran's testimony and written submissions from service buddies and his then wife, who was a nurse, constitute competent lay evidence to show possible in-service occurrence of a disease or injury in this case since the experience of a severe motor vehicle accident is something capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr, 21 Vet. App. at 307 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Further, in this case the lay evidence is corroborated by additional evidence from the relevant hospital and police department.  Although the Veteran is not competent to assess and diagnose stenosis or degenerative disc disease of the cervical spine, he is clearly competent to relate his pain in the neck after an accident in service.  See Jandreau, 492 F.3d at 1372.  Therefore, the Board finds that the second requirement for service connection is also met for this claim.  

With respect to the third requirement, upon review of the medical evidence and medical opinions of record, the Board finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current foraminal stenosis of the cervical spine is related to his period of active service.  


The August 2003 letter from Dr. N.K., the medical opinion found in the December 2004 VA examination, and the October 2011 medical opinion of Dr. O.A. all support a nexus between the Veteran's current cervical spine disability and his period of service, to include the June 1970 motor vehicle accident.  On the other hand, the medical opinions of the May 2006 and October 2009 VA examiners, as well as the medical opinion of Dr. I.U.H. provided in December 2011, do not support a nexus.  

The Board notes that all of these opinions were rendered by physicians, with the exception of the December 2009 VA examiner, who rendered one of the negative nexus opinions.  The Board notes that she is a nurse practitioner.  There is no indication from the claims file that she has any specialized background in orthopedic diseases.  

The favorable medical opinions discussed above are certainly sufficient to place the evidence for and against this claim into relative equipoise (even balance), so as to in turn warrant resolving any doubt in the Veteran's favor regarding whether his current foraminal stenosis of the cervical spine is related to his military service.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  


In this case, the Board finds that the evidence found within the claims file is, at the very least, in equipoise as to the question of whether the Veteran's foraminal stenosis of the cervical spine is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards resolving conflicts in the opinions of the medical practitioners noted above.  However, the Board finds that such a course would no doubt prove futile in view of its unsuccessful efforts in 2011 to solicit medical opinions on this and other claims and to have those outside medical reviewers comment on previous opinions found in this claims file.  

Therefore, granting the Veteran the benefit of the doubt, the Board finds that under the circumstances of this case, the nexus opinion of the October 2011 VA neurosurgeon is essentially bolstered by the opinions of Dr. N.K. and the December 2004 VA examiner and are sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed foraminal stenosis of the cervical spine and his period of military service.  Therefore, the Veteran has a medical opinion linking a diagnosed disorder to service.  Resolving all doubt in the Veteran's favor, the Board further finds that the third requirement for service connection for foraminal stenosis of the cervical spine is met.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's cervical spine disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for his claim, the claim for service connection for foraminal stenosis of the cervical spine is granted.  

Deviated Septum

The Veteran seeks service connection for a deviated septum.  In his written submissions he contends that he suffers from a deviated septum as a result of a motor vehicle accident he was in during service.  He also indicates that the deviated septum may be the result of trauma to the nose on several occasions in service after the motor vehicle accident.  The Veteran indicates that he suffers from severe post nasal drip and cannot breathe out of the left side of his nose.  He reports the continuous use of steroid sprays to open the blocked nasal passage.  

September 1970 service treatment records revealed that the Veteran was seen at a local hospital emergency room for a possible broken nose after being hit in the nose one month before.  Moderate swelling was noted with impression of a possible fracture.  Four days later the swelling had gone down and the Veteran was returned to duty.  

According to his December 1971 discharge examination, a clinical evaluation of the Veteran's nose was normal.  

Post-service, the Veteran underwent an MRI of the brain, paranasal sinuses and internal auditory canal in February 1992, which revealed a moderately severe deflection of the nasal septum and contained an impression of abnormal MRI of the nasal septum.  

An April 1992 letter from Dr. J.V.R. recommended several procedures to straighten the Veteran's deviated nasal septum, but offered no opinion on its etiology.  

A March 2003 report from Navix Imaging Center reported that the Veteran suffered from a deviated septum with enlarged nasal turbinates.  

Dr. N.K.'s August 2003 letter reported that the Veteran related suffering a fractured nose following the 1970 accident.  Dr. N.K. opined that the Veteran's nasal condition related back to the accident as the Veteran was asymptomatic prior to the accident.  

The Veteran underwent a VA nose, sinus, larynx and pharynx examination in December 2004, during which his claims folder was reviewed.  Upon physical examination, the external nose was without deformity, there was no step deformity on palpation of the nasal bones, there was no tenderness to the nose, and the nasal triangle was solid with no movement.  Internal nasal exam revealed a nasal septal deviation to the left with reduced nasal airway, but no pus, polyps or blood.  The oral cavity and oropharynx were clear.  The VA examiner indicated that the Veteran had a history in service of four episodes of blunt nasal trauma with no definite diagnosis or treatment for nasal fracture, and a nasal septal deviation, the etiology of which could not be formulated without speculation.  The examiner also indicated that there was no obvious evidence on physical examination of previous nasal fracture, although the Veteran did have some nasal obstruction on the left side related to the nasal septal deviation.  

In two signed typewritten statements dated in September 2006, the Veteran explained that his nose claim involved nasal damages caused by blunt trauma and that he was not claiming service connection for a broken nose.  While he was not sure if his nose was damaged in the June 1970 motor vehicle accident he assumes it was hit when the car in which he was riding hit a concrete wall.  In any event, he claimed that while in service in October 1970 he was hit three times in the dark.  He stated that he was told at the base clinic that he had a possible broken nose and it was swollen.  He further claimed that today he cannot properly breathe out of his nose and must use nasal spray.  He also stated that VA doctors have told him an operation is possible for his deviated septum, but that it is best to leave it alone unless it is life threatening.  

A May 2008 MRI scan done at VA showed suspicion of a mild right sphenoid sinusitis with clinical correlation advised.  

In an October 2009 signed statement, the Veteran stated that he was hit in the nose three times in service in October 1970.  

The Veteran underwent a VA examination in October 2009.  He complained that he injured his nose in service during a motor vehicle accident in 1970.  After the accident he said he had blood coming out of his nose.  He stated that during service he was told he had a broken nose, but the examiner stated that she found no documentation of a broken nose during service.  She also said the Veteran was not being treated for a deviated septum, but was treated for allergies.  On examination, a mild septal deviation was noted.  Diagnosis was a mild deviated septum and allergic rhinitis.  The VA examiner opined that the Veteran's deviated septum was less likely as not caused by or a result of service because there had been no diagnosis of a deviated septum while he was in service.  

In October 2011 a VHA medical opinion was provided by Dr. J.J.W., the chief of plastic surgery at a VA facility in Tennessee.  After reviewing the claims file, Dr. J.J.W. opined that it is at least as likely as not that the Veteran's currently diagnosed deviated septum is related to service.  Dr. J.J.W. stated that service treatment records from September 1970 show that the Veteran was seen at a hospital emergency room for a possible broken nose and a physical finding of moderate swelling was noted.  Four days later the swelling was down and the Veteran was returned to duty.  Dr. J.J.W. stated that the specific location of physical findings was indicative of possible likely septal fracture and associated moderate swelling as well.  A CT scan was not available in 1970 and no X-rays were taken.  Dr. J.J.W. noted this was not the fault of the Veteran.  He further stated that physical findings match the injury of septal fracture and that the findings and history fit.  It was as least as likely as not that the Veteran's injury in September 1970 involved a septal fracture.  

In December 2011 another VHA medical opinion was provided by Dr. I.U.H., a VA staff physician in Missouri.  After reviewing the claims file, Dr. I.U.H. opined that it was not at least as likely as not that the Veteran's currently diagnosed deviated septum is etiologically related to service, to include the June 1970 motor vehicle accident.  Dr. I.U.H. stated that if there had been severe injuries to the nose such would have shown up within a few months and the Veteran would have required surgical treatment immediately or within months or two to three years.  

Based upon a review of all the evidence of record, the Board finds that service connection for a deviated septum is warranted in this case.  As noted above, the Veteran currently is diagnosed with a deviated septum as demonstrated in VA examinations dated in December 2004 and October 2009.  Accordingly, the first requirement for service connection is met as the Veteran has been diagnosed with a current disability.  



Service treatment records are clear that the Veteran was treated for a possible broken nose while he was on active duty in September 1970.  As noted above in the discussion of the previous issue, there is sufficient evidence in the claims file to show that during service he also was involved in a serious motor vehicle accident in June 1970.  Therefore, the Board finds that the second requirement for service connection is also met for this claim.  

With respect to the third requirement, upon review of the medical evidence and medical opinions of record, the Board finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's currently diagnosed deviated septum is related to his period of active service.  

The August 2003 letter from Dr. N.K. and the October 2011 medical opinion of Dr. J.J.W. support a nexus between the Veteran's currently diagnosed deviated septum and his period of service.  On the other hand, the medical opinion of the October 2009 VA examiner, as well as the medical opinion of Dr. I.U.H. provided in December 2011 at the Board's request, do not support a nexus.  The December 2004 VA examiner declined to provide a medical opinion and stated that the etiology of the deviated septum could not be formulated without speculation.  

The Board notes that all of these opinions were rendered by physicians, with the exception of the October 2009 VA examiner, who rendered one of the negative nexus opinions.  The Board notes that she is a nurse practitioner.  There is no indication from the claims file that she has any specialized background in ear, nose and throat matters.  In addition, she noted in her examination report that there was no documentation of a broken nose during service without discussing the September 1970 service treatment records that showed treatment for a possible broken nose.  

The medical opinions found in the claims file and discussed above are certainly sufficient to place the evidence for and against this claim into relative equipoise (even balance), so as to in turn warrant resolving any doubt in the Veteran's favor regarding whether his currently diagnosed deviated septum is related to his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  

As noted in the previous section when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In this case, the Board finds that the evidence found within the claims file is, at the very least, in equipoise as to the question of whether the Veteran's deviated septum is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards resolving conflicts in the opinions of the medical practitioners noted above.  However, as noted above in its discussion of the cervical spine disability, the Board finds that such a course would prove futile in view of its unsuccessful efforts in 2011 to solicit medical opinions on this and other claims and to have those medical reviewers comment on previous opinions found in this claims file.  

Therefore, granting the Veteran the benefit of the doubt, the Board finds that under the circumstances of this case, the nexus opinion of Dr. J.J.W. provided to the Board in October 2011 is essentially bolstered by the opinion of Dr. N.K. in August 2003 and are sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed deviated septum and his period of military service.  Therefore, the Veteran has a medical opinion linking a diagnosed disorder to service.  Resolving all doubt in the Veteran's favor, the Board further finds that the third requirement for service connection for a deviated septum is met.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's deviated septum disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for his claim, the claim for service connection for a deviated septum, claimed as a broken nose, is granted.  


ORDER

Service connection for foraminal stenosis of the cervical spine is granted, subject to the laws and regulations governing monetary awards.  

Service connection for a deviated septum, claimed as a broken nose, is granted, subject to the laws and regulations governing monetary awards.  


REMAND

Unfortunately, appellate review of the Veteran's remaining claim on appeal at this time would be premature.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  

The Veteran seeks service connection for hypertension, to include as secondary to diabetes mellitus.  In his written submissions, he contends that he suffers from hypertension as a result of service, to include as secondary to his service-connected type II diabetes mellitus.  Service connection for type II diabetes mellitus associated with herbicide exposure was granted in October 2003.  

In October 2009, the RO received from the Veteran a signed statement in which he claimed that he was in receipt of disability benefits from the Social Security Administration (SSA).  However, there is no indication that the RO ever attempted to obtain the Veteran's SSA medical file.  Nowhere in the claims file is there any indication of how long the Veteran has been in receipt of SSA disability benefits and the reason for such an award.  Medical records associated with the SSA may be relevant to the question of whether the Veteran's hypertension is related to service or to his service-connected diabetes mellitus.  

The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  However, this is a case in which that possibility cannot be excluded.  As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim on appeal, the duty to assist requires VA to attempt to obtain these records.  Therefore, on remand the RO/AMC shall attempt to obtain a complete copy of the Veteran's SSA medical file.  

Concerning the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes, notice provided to the Veteran in correspondence dated in April 2002, July 2003, December 2004, and April 2007 failed to include any notice of the information and evidence needed to substantiate a secondary service connection claim under the provisions of the VCAA.  Therefore, on remand, the Veteran shall be provided with proper VCAA notice pertinent to his secondary service connection claim.  

On remand, the RO/AMC also should obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claim for service connection for hypertension.  The Board notes that the claims file contains medical VA examination reports and opinion, there are no VA clinical records dated after June 2008.  Therefore, any additional VA medical records should be obtained, especially any concerned with the Veteran's hypertension.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claim for service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  

2.  The RO/AMC shall contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3.  The RO/AMC shall obtain and associate with the claims file any outstanding records of evaluation and/or treatment from the Miami VAMC, and VA's Oakland Park clinic, for the period from June 2008 to the present.  

4.  After completion of the above, the RO/AMC shall take such additional development action as it deems proper with respect to the claim for service connection for hypertension, to include as secondary to diabetes.  

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


